                                                                                I   • ._._._,


                              UNITED STATES DISTRICT CO RT
                                                             OCT 2 5 2019
                                                                             _____
                                                                              __,
                            SOUTHERN DISTRICT OF CALIF RNtkRK, U.S. DISTRICT COURT
                                                                         SOUTHERN DISTRICT OF CALIFORNIA
                                                                        BY                         DEPUTY
 UNITED STATES OF AMERICA,
                                                        Case No. 19CR3748-GPC

                                       Plaintiff,
                      vs.
                                                        JUDGMENT OF DISMISSAL
Amalia V. Armendariz-Chaidez



                                    Defendant.

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      Remand U.S. Court of Appeals, Previously Imposed Sentence is Hereby Set Aside and
      Vacated, and

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

      the Court has dismissed the case for unnecessary delay; or

X     the Court has granted the motion of the Government for dismissal, without prejudice; or

      the Court has granted the motion of the defendant for a judgment of acquittal; or
      a jury has been waived, and the Court has found the defendant not guilty; or

      the jury has returned its verdict, finding the defendant not guilty;

X     of the offense(s) as charged in the Indictment/Information:

      8: 13 24(a)( 1)(Aa)(ii) - Transportation of Certain Aliens


            IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.

Dated: 10/25/2019

                                                    Hon. Gonzalo P. Curiel
                                                    United States District Judge
